ALLOWANCE

Allowable Subject Matter
Claims 1, 4-17 and 23-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “a peripheral frame defining an opening and at least one support extending at least partly across the opening and arranged in a plane defined by the peripheral frame, wherein the at least one support is permeable to the working fluid” as required from claim 1; the prior art specifically does not show “a first peripheral frame, and attaching the electrocaloric element to the first peripheral frame, and wherein the first peripheral frame comprises at least one support extending at least partly across the opening and arranged in a plane, wherein the at least one support is permeable to the working fluid” as required from claim 23; and the prior art specifically does not show “a peripheral frame defining an opening and at least one support extending at least partly across the opening and arranged in a plane defined by the peripheral frame, and wherein the at least one support is permeable to the working fluid” as required from claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763